[Cite as State v. Ladson, 2016-Ohio-3455.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 103361




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     SONYIA LADSON
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-14-590002-A and CR-14-590513-A

        BEFORE: Keough, P.J., E.A. Gallagher, J., and McCormack, J.

        RELEASED AND JOURNALIZED: June 16, 2016
ATTORNEY FOR APPELLANT

Edward M. Heindel
400 Terminal Tower
50 Public Square
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Edward D. Brydle
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

       {¶1} Defendant-appellant, Sonyia Ladson, appeals her convictions and sentence

following a guilty plea. For the reasons that follow, we affirm.

       {¶2} In October 2014, Ladson was indicted under Cuyahoga C.P. No.

CR-14-590002 with one count each of illegal processing of drug documents, deception to

obtain a dangerous drug, and drug possession.

       {¶3} In February 2015, Ladson was named in a 142-count indictment filed under

Cuyahoga C.P. No. CR-14-590513, charging her with 46 counts each of illegal processing

of drug documents, deception to obtain a dangerous drug, and drug possession; and four

counts of practicing medicine without a license.

       {¶4} Ladson entered into a plea agreement in both cases.             In Case No.

CR-14-590002, Ladson pleaded guilty to deception to obtain a dangerous drug, a

third-degree felony.   All other charges in that case were dismissed.       In Case No.

CR-14-590513, she pleaded guilty to 23-counts of deception to obtain a dangerous drug

(fourth-degree felonies) and two counts of practicing medicine without a license, felonies

of the fifth degree. All other charges in that case were dismissed.

       {¶5} In Case No. CR-14-590002, Ladson was sentenced to 36 months in prison on

the charge of deception to obtain a dangerous drug. In Case No. CR-14-590513, the trial

court imposed concurrent 18-month sentences on each count of deception to obtain a

dangerous drug.    The court imposed a 12-month prison sentence on each count of

practicing medicine without a license, consecutive to each other and consecutive to the
previous counts, for a total prison term of three and one-half years. The trial court also

ordered that the sentences imposed under CR-14-590002 and CR-14-590513 run

consecutively to each other. Therefore, Ladson would serve a total prison term of six

and one-half years for these two cases.

       {¶6} Ladson appeals, raising three assignments of error.

                                  I. Crim.R. 11 — Plea Colloquy

       {¶7} In her first assignment of error, Ladson contends that the trial court erred and

violated Crim.R. 11 when it did not inform her that she had a right to confront the

witnesses against her at trial.

       {¶8} This court conducts a de novo review to determine whether the trial court

accepted a plea in compliance with Crim.R. 11(C).            State v. Cardwell, 8th Dist.

Cuyahoga No. 92796, 2009-Ohio-6827, ¶ 26, citing State v. Stewart, 51 Ohio St.2d 86,

364 N.E.2d 1163 (1977). “We are required to review the totality of the circumstances

and determine whether the plea hearing was in compliance with Crim.R. 11(C).” State v.

Schmick, 8th Dist. Cuyahoga No. 95210, 2011-Ohio-2263, ¶ 6.

       {¶9} “When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily. Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.” State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996).

       {¶10} To ensure that a felony plea is knowingly, intelligently, and voluntarily

entered into, a trial court must follow the dictates of Crim.R. 11(C)(2). This rule provides
that the court must address the defendant personally and (1) determine that she

understands the nature of the charges against her and of the maximum penalty involved,

(2) inform her of and determine that she understands the effect of a plea of guilty or no

contest and that the court may proceed with judgment and sentence, and (3) inform her of

and determine that she understands the constitutional rights she is giving up by entering

into her plea. Crim.R. 11(C)(2)(a) - (c).

       {¶11} Crim.R. 11(C)(2)(c) sets forth a defendant’s constitutional rights as follows:

       Informing the defendant and determining that the defendant understands

       that by the plea the defendant is waiving the rights to jury trial, to confront

       witnesses against him or her, to have compulsory process for obtaining

       witnesses in the defendant’s favor, and to require the state to prove the

       defendant’s guilt beyond a reasonable doubt at a trial at which the defendant

       cannot be compelled to testify against himself or herself.

       {¶12} In differentiating between constitutional rights and nonconstitutional rights

under Crim.R. 11(C), courts have held that strict compliance with the rule is required if

the appellant raises a constitutional right delineated in Crim.R. 11(C)(2)(c). State v.

Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 18.

       {¶13} In this case, Ladson contends that the trial court failed to strictly comply

with Crim.R. 11(C)(2) because it failed to advise her that “she had a right to confront the

witnesses against her.” Ladson admits that the court advised her that she has the “right

to cross-examine witnesses,” but maintains that “cross-examine”and “confrontation” are
not synonymous when discussing a defendant’s constitutional rights during a plea

colloquy.

       {¶14} This court has previously reviewed and rejected this exact argument, most
recently in State v. Crockett, 8th Dist. Cuyahoga No. 100923, 2015-Ohio-300.

        This court has previously held that “[b]y advising [a defendant] that his
        attorneys could cross-examine each one of the state’s witnesses, the trial
        court properly conveyed [the right to confront one[’]s accusers] to [the
        defendant].”      State v. Hanson, 8th Dist. Cuyahoga No. 99362,
        2013-Ohio-3916, ¶ 20, citing State v. Johnson, 8th Dist. Cuyahoga No.
        88464, 2008-Ohio-446; see also State v. Millhouse, Jr., 8th Dist. Cuyahoga
        No. 79910, 2002-Ohio-2255, ¶ 47 (“the right to confront witnesses against a
        defendant is done by the process of cross-examination of witnesses called
        by the state to testify against the accused,” and therefore, a record that
        reflects the trial court informed the defendant that he had the right to
        cross-examine witnesses prior to accepting a guilty plea “supports the
        conclusion that the court explained and [the defendant] knew he would
        waive the right to confront witnesses against him by entering his guilty
        plea.”)

Id. at ¶ 5.

        {¶15} Accordingly, Ladson’s first assignment of error is overruled.

                      II. Consideration of R.C. 2929.11 and 2929.12

        {¶16} Ladson contends in her second assignment of error that the trial court erred

when it sentenced her to the maximum possible prison sentence for each charge without

fully analyzing the statutory factors in R.C. 2929.11 and 2929.12, and taking into account

the mitigating factors.

        {¶17} When sentencing a defendant, the court must consider the purposes and

principles of felony sentencing set forth in R.C. 2929.11 and the sentencing factors set

forth in R.C. 2929.12. State v. Hodges, 8th Dist. Cuyahoga No. 99511, 2013-Ohio-5025,
¶ 7. R.C. 2929.11(A) provides that a sentence imposed for a felony shall be reasonably

calculated to achieve the two overriding purposes of felony sentencing: (1) to protect the

public from future crime by the offender and others; and (2) to punish the offender using

the minimum sanctions that the court determines will accomplish those purposes. The

sentence imposed shall be “commensurate with and not demeaning to the seriousness of

the offender’s conduct and its impact on the victim, and consistent with sentences

imposed for similar crimes by similar offenders.” R.C. 2929.11(B).

      {¶18} The sentencing court must consider the seriousness and recidivism factors

set forth in R.C. 2929.12 in determining the most effective way to comply with the

purposes and principles of sentencing set forth in R.C. 2929.11. Hodges at ¶ 9. R.C.

2929.12 provides a non-exhaustive list of factors a trial court must consider when

determining the seriousness of the offense and the likelihood that the offender will

commit future offenses.

      {¶19} This court has held that a trial court fulfills its duty under the statutes by

indicating that it has considered the relevant sentencing factors at sentencing. State v.

Hinton, 8th Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 11, citing State v. Smith, 8th

Dist. Cuyahoga No. 100206, 2014-Ohio-1520, ¶ 14. The trial court need not refer to

each factor on the record; it is sufficient if the court acknowledges that it has complied

with its statutory duty to consider the factors. Hinton at ¶ 11. This court has found that

a trial court’s statement in its sentencing journal entry that it considered the required
statutory factors, without more, is sufficient to fulfill its obligations under R.C. 2929.11

and 2929.12. State v. Clayton, 8th Dist. Cuyahoga No. 99700, 2014-Ohio-112, ¶ 9.

       {¶20} In this case, the trial court fully analyzed the statutory factors contained in

R.C. 2929.11 and 2929.12, including all mitigating factors, prior to imposing sentence.

Although not mentioning the specific statute, the trial court recited the language found in

R.C. 2929.11 regarding the overall purposes of sentencing. The trial court then expressly

stated on the record that it was considering and complying with the felony sentencing

statutes, including R.C. 2929.12, 2929.13, and 2929.14. The trial court specifically

considered and weighed the factors contained in R.C. 2929.12, indicating on the record

which factors demonstrated Ladson’s conduct that was more, and less, serious. The

court also considered the likelihood of recidivism, noting that Ladson was previously

convicted for similar offenses in 2005, 2006, and 2009. The court also noted that she

had previously served time in prison. The record clearly shows that the court also

considered Ladson’s mitigating evidence, while weighing it against her prior convictions

for the same offenses, past imprisonment, and the nature of the current offenses,

including the harm suffered by two of the victims. Accordingly, the record demonstrates

that the trial court thoroughly and completely considered, analyzed, and discussed on the

record all relevant statutory factors prior to imposing sentence. Finally, the trial court’s

journal entry stated that “the court considered all required factors of the law,” and “that

prison is consistent with the purpose of R.C. 2929.11.”

       {¶21} The second assignment of error is overruled.
                                III. Consecutive Sentences

        {¶22} In her third assignment of error, Ladson contends that the trial court erred

when it imposed consecutive sentences. Specifically, she contends that trial court’s

findings were incomplete. We disagree.

        {¶23} R.C. 2953.08(G)(2) provides that when reviewing felony sentences, a

reviewing court may overturn the imposition of consecutive sentences where the court

“clearly and convincingly” finds that (1) “the record does not support the sentencing

court’s findings under R.C. 2929.14(C)(4),” or (2) “the sentence is otherwise contrary to

law.”

        {¶24} R.C. 2929.14(C)(4) provides that in order to impose consecutive sentences,

the trial court must find that consecutive sentences are (1) necessary to protect the public

from future crime or to punish the offender, (2) that such sentences would not be

disproportionate to the seriousness of the conduct and to the danger the offender poses to

the public, and (3) that one of the following applies:

        (a) The offender committed one or more of the multiple offenses while the
        offender was awaiting trial or sentencing, was under a sanction imposed
        pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
        was under postrelease control for a prior offense.

        (b) At least two of the multiple offenses were committed as part of one or
        more courses of conduct, and the harm caused by two or more of the
        multiple offenses so committed was so great or unusual that no single
        prison term for any of the offenses committed as part of any of the courses
        of conduct adequately reflects the seriousness of the offender's conduct.
       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶25} Compliance with R.C. 2929.14(C)(4) requires the trial court to make the

statutory findings at the sentencing hearing, which means that “‘the [trial] court must note

that it engaged in the analysis’ and that it ‘has considered the statutory criteria and

specifie[d] which of the given bases warrants its decision.’” State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 26, quoting State v. Edmonson, 86 Ohio

St.3d 324, 326, 715 N.E.2d 131 (1999). Further, the reviewing court must be able to

discern that the record contains evidence to support the findings. State v. Davis, 8th Dist.

Cuyahoga No. 102639, 2015-Ohio-4501, ¶ 21, citing Bonnell at ¶ 29. A trial court is not,

however, required to state its reasons to support its findings, nor is it required to give a

rote recitation of the statutory language, “provided that the necessary findings can be

found in the record and are incorporated in the sentencing entry.” Bonnell at ¶ 37.

       {¶26} Here, the trial court made the requisite R.C. 2929.14(C)(4) findings in

support of its imposition of consecutive sentences. In making the first finding, the court

stated that “consecutive sentences are necessary between certain counts and between the

cases to protect the public. * * * It’s also necessary to punish you.” (Tr. 65.) In making

the second finding, the court stated, “Also under 2929.14(C), the Court finds that its

sentence is not disproportionate to the seriousness.” (Tr. 66.) The court then discussed

how Ladson’s actions affected the public, including that she used deception to obtain the
drugs and that she has a history of engaging in this illegal activity. (Tr. 66.) In making

the third finding, the court stated that Ladson’s “offenses were committed as a course of

conduct.” (Tr. 67.) The court also noted that the “harm to the public is great as well as

the harm to the individual victims who received the injections. The harm is so great that

no single prison term adequately reflects the seriousness of [Ladson’s] conduct.” (Tr.

67.)

       {¶27} In light of the foregoing, we conclude that the trial court made the

appropriate consecutive sentence findings and engaged in the analysis required under

R.C. 2929.14(C)(4). We cannot “clearly and convincingly” find that the record does not

support the court’s findings.     Furthermore, the trial court properly incorporated its

findings into the journal entry of sentencing, as required. Bonnell, 140 Ohio St.3d at

syllabus, 2014-Ohio-3177, 16 N.E.3d 659.

       {¶28} Accordingly, Ladson’s third assignment of error is overruled.

       {¶29} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
TIM McCORMACK, J., CONCUR